                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

               Plaintiff,

   v.                                                                             17-CR-3402 MV

CHRIS BANDY,

               Defendant.


                            MEMORANDUM OPINION AND ORDER

        THIS MATTER is before the Court on Defendant Chris Bandy’s Motion to Revoke Pro Se

Status. Doc. 201. The United States responded and takes no position with regard to the motion.

Doc. 202. The Court, having considered the motion, relevant law, and being otherwise fully

informed, finds that the motion is well-taken and will be GRANTED.

                                        BACKGROUND

        On December 5, 2017, a grand jury issued an indictment against Mr. Bandy, charging him

with Stalking in violation of 18 U.S.C. § 2261(A)(2)(B). Doc. 2. Mr. Bandy initially retained

counsel and was represented by Marc M. Lowry and Kate S. Thompson of Rothstein Donatelli

LLP through June 2018. Docs. 9, 36. In March 2019, Mr. Bandy moved to remove Mr. Lowry

and Rothstein Donatelli as his counsel, as he could no longer afford their services. Doc. 44 at ¶ 1.

Mr. Bandy specifically stated that he did not want a court-appointed attorney and wanted to invoke

the right to act on his own behalf. Id. at ¶¶ 3-4. Nevertheless, in June 2019, Douglas E. Couleur

was appointed by the Court for Mr. Bandy. Doc. 49. Mr. Bandy renewed his desire to proceed

pro se in a July 2019 letter to the Court, reiterating that he did not want court-appointed counsel

                                                 1
and that he wished to represent himself. Mr. Bandy and Mr. Couleur had little communication,

and in February 2020, Mr. Couleur was terminated as Mr. Bandy’s counsel. Doc. 52. Mr. Bandy

then began filing motions pro se. See Docs. 53, 56, 57. On July 16, Nicholas T. Hart was appointed

as CJA counsel for Mr. Bandy. Doc. 65.

       On July 29, Mr. Bandy filed an Unopposed Motion for Self-Representation and

Appointment of Stand-by Counsel. Doc. 73. He expressly stated that he wished to waive his Sixth

Amendment right to counsel and wished to exercise his right to self-representation under Faretta

v. California, 422 U.S. 806 (1975). Id at ¶ 1. On October 16, 2020, the Court held a Faretta

hearing to determine whether Mr. Bandy had waived his right to counsel and asserted his right to

represent himself in a constitutionally effective way. Doc. 99. On October 21, 2020, the Court

granted Mr. Bandy’s Motion for Self-Representation and the Appointment of Stand-By Counsel

[Doc. 73], with Mr. Hart appointed as standby counsel. Doc. 100.

                                          STANDARD

       The Sixth Amendment provides a criminal defendant with the right to assistance of

counsel. U.S. Const. amend. VI. It also includes the corresponding right to self-representation,

“provided only that [the defendant] knowingly and intelligently forgoes his right to counsel and

that he is able and willing to abide by rules of procedure and courtroom protocol.” McKaskle v.

Wiggins, 465 U.S. 168, 173, (1984). Courts cannot “thrust counsel upon the accused,” Faretta,

422 U.S. at 820, because the defendant “must be free personally to decide whether in his particular

case counsel is to his advantage.” Id. at 834; see United States v. Wallace, 527 F. App’x 784, 786

(10th Cir. 2013) (unpublished).

       The Court may revoke a defendant’s pro se status by request or where the right to self-

representation is abused. See Faretta, 422 U.S. at 835 n. 46. (“[T]he trial judge may terminate
                                              2
self-representation by a defendant who deliberately engages in serious and obstructionist

misconduct.”); Martinez v. Court of Appeal of California, Fourth Appellate Dist., 528 U.S. 152,

162 (2000) (“A trial judge may also terminate self-representation or appoint ‘standby counsel’—

even over the defendant’s objection—if necessary.”). Should a defendant’s pro se status be

terminated, Faretta does not require that a trial judge permit “hybrid representation” in which a

represented defendant is permitted to act as co-counsel. McKaskle, 465 U.S. at 183; United States

v. McKinley, 58 F.3d 1475, 1480-81 (10th Cir. 1995).

                                          DISCUSSION

       In his handwritten Motion to Revoke Pro Se Status, Mr. Bandy writes, “The United States

Legal System is an environment. Environments are large and strong and stationary.” Doc. 201 at

4. Mr. Bandy cites Sun Tzu’s The Art of War and asserts “a direct attack on an environment is

unlikely to succeed.” Id. He notes that “[t]he Court, the prosecutors, the correction facilities, and

even the defense attorneys are all stakeholders in the environment and go to great lengths to protect

its existance [sic] just the way it is.” Id. at 4-5. Mr. Bandy states he “has lost all faith in the

fairness of the United States Legal System and now takes the only action remaining to him by

removing himself from participation in the environment.” Id. at 5. He therefore requests that the

Court revoke his pro se status. Id. at 6. The government takes no position regarding this Motion.

Doc. 202.

       The Court is permitted to revoke Mr. Bandy’s pro se status when necessary. See Martinez,

528 U.S. at 162. Here, Mr. Bandy has made a clear and unequivocal request to stop representing

himself. Just as he knowingly and intelligently chose to forego the right to counsel earlier in his

case, he now opts to forego the right to self-representation. The Court notes that in terminating

Mr. Bandy’s pro se status, Faretta does not require that a trial judge permit “hybrid representation”
                                                 3
in which Mr. Bandy is permitted to act as co-counsel. McKaskle, 465 U.S. at 183. Mr. Hart will

continue to represent Mr. Bandy as court-appointed counsel, rather than standby counsel.

                                        CONCLUSION

       The Court finds that Mr. Bandy has waived his right to self-representation and has re-

asserted the right to counsel. The Court therefore finds that Mr. Bandy’s pro se status is revoked,

and Nicholas Hart will remain as his counsel.

       IT IS THEREFORE ORDERED that Mr. Bandy’s Motion to Revoke Pro Se Status [Doc.

201] is GRANTED.

DATED this 27th day of May, 2021.




                                                     _______________________________
                                                     MARTHA VÁZQUEZ
                                                     UNITED STATES DISTRICT JUDGE




                                                4
